Case 1:20-cr-00088-DLC Document 38 Filed 08/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

em te cas ey wee ee ee eee eee xX
UNITED STATES OF AMERICA, : 20Cr0088 (DLC)
-V- : ORDER
GABRIEL DIXON, : USDC SDNY
: DOCUMENT
Defendant. : ELECTRONICALLY FILED
° DOC #: |
MENT ee COMR Dietriet qudae: * DATE FILED: _ 3i3/ay.
DENISE COTE, District Judge: ILED: pisojt12d

 

Having received on August 12, 2020 two largely identical
letters from the defendant regarding funds paid to his
previously-retained counsel, it is hereby

ORDERED that the defendant’s request that the Court assist
the defendant and his family in obtaining the return of those

funds is denied.

Dated: New York, New York
August 13, 2020

nna LY.

DEMISE COTE
United Stdtes District Judge

 
